Title: To George Washington from Edmund Randolph, 17 July 1794
From: Randolph, Edmund
To: Washington, George


               
                  
                  July 17. 1794.
               
               The Secretary of State has the honor of reporting to the President of the United States, upon the letter of James Seagrove, bearing date the 4th of June 1794, as follows:
               1. The first point of his information is, that "a very considerable body of people in the upper part of Georgia have associated for the purpose of setting up an independent government for themselves."
               New States may be formed with the consent of the Legislatures of the States concerned and of Congress.  But To begin a plan for a new state, is probably contrary to the laws of that state.
               However unless the State chooses to resort to the general government for aid in subduing it, the general government cannot of its own accord interfere in a case of domestic violence. For this is to be done, "on application of the legislature or of the executive (when the legislature cannot be convened)."
               The same restriction is imposed by the law for calling out the militia, in case of an insurrection.
               Even in combinations against judicial process, the militia cannot be drawn forth, but upon a notification of the President by an associate or the district Judge.
               When too it is considered, how delicate and uncertain it would be to array one part of the militia of a state against another; that the militia of other states cannot be summoned, but on the application of the legislature or executive of the State, an associate or the district Judge; that for the mere act of attempting an independent government, without something else being done against the United States, the regular force of the United States cannot be used, it appears adviseable to take, as yet, no strong compulsory steps upon that ground only.
               2 Seagrove however says, that the independent government,
                  
                  which is meditated, is to be set up on the territory belonging to the Creek Indians.
               To make a settlement on lands belonging to any Indian Tribe, is punishable by fine and imprisonment; and it is lawful for the President to take such measures, as he may judge necessary, to remove from lands belonging to any Indian Tribe, any citizens or inhabitants of the United States, who may make or attempt to make a settlement thereon.
               Hence so far as mere power is concerned, it is presumed that the President may call forth the militia of Georgia or of any other State, or the regular force, which may be spared from other duty, and which are not by law directed to special purposes.
               3. The plan is said to be to erect six strong forts from the Oconee to the Oahmulgee.
               The mere erection of a fort is not treason, though it is probably an offence of a lesser nature.
               To keep actual possession of a fort by force against the public troops is levying war.
               But if a fort be erected with a direct purpose against the United States, this may be a levying of war. What the purpose is, however, must depend upon evidence.
               4. What is to be done?  The Secretary of State takes the liberty of suggesting the following measures:

               1. To inform the Governor of Georgia, that the President will give aid to the State, against those, who attempt a new government, if applied for, according to the constitution or law.
               2. To urge him to discourage the attempt without delay by proclamation and every other means in his power, if the allegations be true.
               3. To request information whether they be true, in order that the President may adopt the measures, which shall be found necessary.
               4. To ascertain by previous inquiry from the Governor of Georgia, whether the militia of his state, or of the neighbouring state be sufficient and convenient for removing the offenders from the Indian territory; or whether the regular military force must be resorted to.
               The letter which shall be written to the Governor deserves great care, not only from its matter, but also with a view to its publication to the world.
               
               The Secretary of State thinking, that the allusion, in Seagrove’s letter, to Spain, deserves to be incorporated in an answer, now in hand, to the Spanish commissioners, upon a similar subject, has written to the Secretary of war for copies of the papers.
               The answer of the Governor of Georgia will be the best guide as to a proclamation from the President, and other steps; and therefore the consideration of them seems proper to be postponed at present.
               
                  Edm: Randolph
               
            